Citation Nr: 1426675	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-27 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, claimed as secondary to a left ankle disability. 

2.  Entitlement to an increased rating for a left ankle disability, currently evaluated as 30 percent disabling. 

3.  Entitlement to total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.  

In May 2011, the Veteran testified before a Decision Review Officer in Reno, Nevada.  A transcript of that hearing is of record.

In March 2012, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he is in receipt of Social Security Administration (SSA) disability benefits as a result of his right knee and left ankle disabilities, and that he has been in receipt of them since 1997  (See Board hearing transcript, page 11.)  A March 2001 treatment record reflects that the Veteran was not in receipt of SSA benefits.  At a June 2003 VA examination, the Veteran asserted that he was in receipt of SSA benefits due to a neck disability and right knee disability.  Thus, there is some discrepancy as to when the Veteran began receiving SSA benefits and the reason for such.  

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Court noted "The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records." Id.   

The Board finds, based on the Veteran's assertion, and in acknowledging that the history of a disability is for consideration when rating a disability, that VA should attempt to obtain SSA records. 

With regard to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability (claimed as secondary to a left ankle disability), the Board finds that additional notice to the Veteran should be provided.  In December 2009 correspondence, in response to the Veteran's November 2009 claim, the RO informed the Veteran that the previous August 2003 RO denial was final.  The RO failed to inform the Veteran that the August 2003 RO denial had been appealed to the Board, which denied the Veteran's claim to reopen in a March 2007 decision.  In its March 2007 decision, the Board noted that the evidence reflected that the Veteran had complaints of right knee disability and had clinical evidence of a right knee disability; however, the evidence did not raise a reasonable possibility of substantiating his claim because it was against a finding that his right knee disability was related to his left ankle disability.  Thus, the RO should inform the Veteran that the March 2007 denial is the last final denial and that additional evidence must relate to whether his right knee disability is causally related to, or aggravated by, his left ankle disability.  Evidence which was of record at the time of the March 2007 denial will be considered cumulative or redundant.

At the March 2012 Board hearing, the Veteran's representative stated that the Veteran is unable to work or find employment due to his knee disability and service-connected ankle disability. (See Board hearing transcript, page 12.)  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Thus, further action, to include notice to the Veteran of the criteria for entitlement to TDIU, is required.

Accordingly, the case is REMANDED for the following action:

1.  Issue a.) VCAA notice letter for the issue of entitlement to TDIU and b.) a notice letter for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability as secondary to a left ankle disability, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2013), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Kent v. Nicholson, 20 Vet. App. 1 (2006), and any other applicable legal precedent.  
 
The Veteran should be informed that his claim for service connection for a right knee disability was previously denied by the Board in March 2007, the last final denial with regard to the claim, because the evidence did not reflect that his right knee disability was causally related to, or aggravated by his service-connected left ankle disability; therefore, his claim cannot be reopened without evidence of such.

2.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  

3.  Thereafter, readjudicate the issues on appeal, considering all evidence received since issuance of the SSOC in June 2012.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



